DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informality:
• In claim 11, line 5, it appears the term “circulate” should be replaced with the term “circulates” for grammatical correctness. 

Claim Interpretation
For the purposes of examination, the term “deep color ink composition” used in claims 8 and 9 will be given its definition in para. 00109 of the specification - an ink in a color family when only one ink is used for the hues of that color family. Therefore, cyan inks, yellow inks, black inks, magenta inks and more can be considered to be “deep color ink compositions” when these inks are not used together with other inks of the same corresponding color family. Alternatively, according to para. 00109 of applicant’s specification, when a deep and pale ink in the same color family are used, the deep color ink composition is the ink containing a coloring material of that color family with the highest content.
For the purposes of examination, the “poorly absorbent or not absorbent” printing medium used in claim 7 will be interpreted based on the definition in para. 0042 of the specification – a medium that exhibits a water absorption of 10 mL/m2 or less for a period of 30 ms1/2 from the beginning of contact with water, measured by the Bristow method.
For the purposes of examination, the “clear ink” used in claims 8 and 9 will be interpreted based on the definition in para. 00110 of the specification – any ink composition that contains 0.1% or less of a content of a coloring material in the ink composition. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, the term “pale” is vague and indefinite. Claim 8 suggests that a pale color composition can be used alone as the aqueous ink composition; however, in para. 00109 of the specification, applicant does not provide any guidance as to what constitutes a pale composition if the pale composition is used alone, and only provides guidance as to what a “pale” composition is if a “deep” and a “pale” composition are used together. As a result, the term “pale” in claim 8 is a relative term which renders the claim indefinite. The term “pale” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, a “pale” ink used alone encompasses any colored ink (i.e., any colored ink can be considered “pale” to some other colored ink that can be made). Claim 9 is also rejected by virtue of its dependency on claim 8. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kido et al. (US20170174919A1) (hereinafter referred to as “Kido”).
Regarding claim 1, Kido teaches an ink jet printing method (see Kido at Title, teaching an inkjet printing method) comprising:
	•  an ink application step of ejecting at least an aqueous ink composition onto a printing medium from an ink jet head having a circulation path system through which the ink composition circulates (see Kido at Abstract, teaching an ink including water; see Kido at para. 0232, teaching a discharging step of an ink onto a print medium; also see Kido at para. 0282, teaching the inkjet printing method as including an ink discharging step; also see Kido at para. 0234-0235, teaching an ink discharging unit that can include an inkjet head; also see Kido at para. 0240, teaching a circulating unit configured to circulate the ink; also see Kido at para. 0282, teaching the liquid (i.e., the ink) as flowing from a supply tank to a liquid discharging head to a circulation tank and then back to the supply tank, with the liquid circulating in this manner; also see Kido at Fig. 12, teaching the circular pathway through which the ink flows), 
	• the ink composition containing resin particles (see Kido at para. 0127, teaching the ink as being obtained by mixing a resin emulsion with materials such as a colorant and an organic solvent, where the resin emulsion is obtained by dispersing resin particles in water; also see Kido at Abstract, teaching the ink as containing acryl-silicone resin particles), 
• an amino alcohol having a normal boiling point of 320 °C or less (see Kido at para. 0165, teaching that other components, including a pH regulator, can be added to the ink; see Kido at para. 0199, teaching an example pH regulator as diethanolamine; also see Kido at para. 0152, teaching monoethanolamine and diethanolamine as possible organic solvents that can be included in the ink; diethanolamine and monoethanolamine each having boiling points of 217 °C and 170 °C, respectively, as evidenced by applicant’s specification in para. 0073. These boiling points fall completely within the claimed range), and
	• optionally a pigment as a coloring material (see Kido at para. 0166, teaching pigments as a colorant).
	While Kido teaches the ink composition outlined above, Kido fails to explicitly teach this ink composition containing resin particles made of a resin having an acid value of 10 mg KOH/g or less. However, Kido does teach that the resin particles can be self-emulsifying resin particles containing an anionic group in a molecular structure in terms of improving the printed matter in intensity (see Kido at para. 0130), and that an acid value of the anionic groups of these resin particles is preferably 5 mg KOH/mg or more and 50 mg KOH/mg or less in terms of dispersibility in water, rubfastness, and chemical resistance (see Kido at para. 0131). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to set the acid value of the anionic groups of these resin particles to be between 5 mg KOH/mg or more and 50 mg KOH/mg or less in order to optimize the resin’s dispersibility in water, rubfastness, and chemical resistance. This acid value range overlaps the range claimed in claim 1, establishing a prima facie case of obviousness. See MPEP § 2144.05.
Furthermore, since Kido teaches that the acid value of the anionic groups of the resin particles impacts the resin’s dispersibility in water, rubfastness, and chemical resistance (see Kido at para. 0131), the acid value of the anionic groups of the resin particles would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. Accordingly, one of ordinary skill in the art at the time the invention was made would have adjusted, by routine experimentation, the acid value of the of anionic groups of the resin particles to fall within the claimed range in order to optimize the resin’s dispersibility in water, rubfastness, and chemical resistance. See MPEP § 2144.05.
	Moreover, while Kido teaches the ink composition outlined above, Kido fails to explicitly teach an ink composition wherein the resin particles and the pigment, in total, account for 17% or less of the total mass of the ink composition. However, Kido does teach that the ink includes acrylic-silicone resin particles (see Kido at Abstract), and preferably other resin particles as well (see Kido at para. 0047, teaching the ink as preferably including other resin particles in order to improve other properties). Kido further teaches that the amount of the acrylic silicone particles is 0.8 to 2.5% by mass relative to the total amount of the ink (see Kido at para. 0061), and that the amount of the other resin particles is preferably 4 to 8% by mass relative to the total amount of the ink (see Kido at para. 0150). Based on these ranges, the total amount of the resin particles in the ink of Kido is 4.8 to 10.5% by mass (4 + 0.8 = 4.8; 8 + 2.5 = 10.5). Furthermore, Kido teaches that the amount of pigment is preferably 0.1% to 10% by mass relative to the total amount of the ink in order to improve image density, fixability, and discharge stability (see Kido at para. 0190). Based on these disclosed ranges, the combined content of the resin particles and the pigment in the ink of Kido ranges from 4.9 to 20.5% by mass (4.8 + 0.1 = 4.9; 10.5 + 10 = 20.5), which overlaps the claimed range, establishing a prima facie case of obviousness. See MPEP § 2144.05.	
	Regarding claim 2, Kido teaches the printing method according to claim 1 outlined above, including that the ink composition contains a pigment as a coloring material (see Kido at para. 0166, teaching pigments as a colorant that can be used in the ink). However, Kido fails to explicitly teach the resin particles and the pigment, in total, to account of 10% or less of the total mass of the ink composition. Despite this, as established in the claim 1 analysis above, Kido teaches a total content of the resin particles and the pigment to range from 4.9 to 20.5% by mass (see claim 1 analysis above). This range overlaps the claimed range, establishing a prima facie case of obviousness. See MPEP § 2144.05.	
	Regarding claim 3, Kido teaches the printing method according to claim 1 outlined above, wherein the normal boiling point of the amino alcohol is 100 °C to 320 °C (the diethanolamine and ethanolamine taught by Kido (see claim 1 analysis above) that can be added to their ink composition each have boiling points of 217 °C and 170 °C, respectively, as evidenced by applicant’s specification in para. 0073. These boiling points fall completely within the claimed range).
	Regarding claim 4, Kido teaches the printing method according to claim 1 outlined above, including that the ink composition contains 1% or more of the resin particles relative to the total mass of the ink composition (see claim 1 analysis above; Kido teaches the total content of the resin particles in their ink to range from 4.8 to 10.5% by mass, which falls completely within the claimed range). Moreover, as discussed in the claim 1 analysis above, Kido does teach a total content of the pigment in the ink to range from 0.1 to 10% by mass (see claim 1 analysis above). This range overlaps the claimed pigment content range, establishing a prima facie case of obviousness. See MPEP § 2144.05.
	Regarding claim 5, Kido teaches the printing method according to claim 1 outlined above, including that the ink composition contains 1% to 16% of the resin particles relative to the total mass of the ink composition (see claim 1 analysis above; Kido teaches the total content of the resin particles in their ink to range from 4.8 to 10.5% by mass, which falls completely within the claimed range). Moreover, as discussed in the claim 1 analysis above, Kido does teach a total content of the pigment in the ink to range from 0.1 to 10% by mass (see claim 1 analysis above). This range overlaps the claimed pigment content range, establishing a prima facie case of obviousness. See MPEP § 2144.05.
	Regarding claim 6, Kido teaches the printing method according to claim 1 outlined above, wherein the ink composition is ejected onto a heated printing medium in the ink application step (see Kido at para. 0222, teaching the printing method as including a heating unit for use in a heating process; the print medium can be heated and dried before the printing, during the printing, or after the printing).
	Regarding claim 7, Kido teaches the printing method according to claim 1 outlined above, wherein the printing medium is poorly absorbent or not absorbent (see Kido at para. 0211, teaching a preferable printing medium as being an impermeable substrate; also see Kido at para. 0212, teaching this impermeable substrate as a substrate having a low moisture permeability and absorbency, or a substrate that has a water-absorption amount of 10 mL/m2 or less between the contact and 30 m • sec1/2 after the contact according to Bristow method; note how this quantitative metric meets the definition of “poorly absorbent or non-absorbent” in applicant’s specification, para. 0042).
	Regarding claim 8, Kido teaches the printing method according to claim 1 outlined above, wherein the aqueous ink composition is at least one of a clear ink composition, a pale ink color composition, and a deep color ink composition (see Kido at para. 0172-0173, teaching some example pigments that would necessarily make “deep” color ink compositions, such as carbon black and C.I. Pigment Blue 15:3; also see Example A1 in Table A-1-1 of Kido at pg. 21, which contains a self-dispersible black pigment dispersion liquid containing carbon black (see Kido at para. 0344) to form a black ink, which is necessarily a “deep” colored ink composition).
	Regarding claim 10, Kido teaches the printing method according to claim 1 outlined above, wherein the resin of the resin particles is selected from acrylic resins and urethane resins (see Kido at Abstract, teaching the ink as including acryl-silicone resin particles; see Kido at para. 0047 and 0063, teaching the ink as also containing other resin particles, such as polyurethane resin particles; also see Kido at para. 0064, teaching that the combination of a polysiloxane surfactant, polyurethane resin particles, and acryl-silicone resin particles leads to a coated film formed after printing to be significantly improved in solvent resistant and rubfastness).
	Regarding claim 11, Kido teaches an ink jet printing apparatus (see Kido at Title, teaching an inkjet printing apparatus) comprising: 
• an ink application unit including an ink jet head from which at least an aqueous ink composition is ejected onto a printing medium (see Kido at Abstract, teaching an ink including water; see Kido at para. 0220, teaching a printing device capable of discharging, for example ink and various processing fluids to a print medium; also see Kido at para. 0229 and 0234-0235, teaching the inkjet printing apparatus as including an ink discharging unit, and that this discharging unit can be a discharging head, such as an inkjet head; also see Fig. 4, which is an example of an external appearance of a liquid discharging head)
• the ink jet head having a circulation path system through which the ink composition circulates (see Kido at para. 0240, teaching a circulating unit configured to circulate the ink; also see Kido at para. 0282, teaching the liquid (i.e., the ink) as flowing from a supply tank to a liquid discharging head to a circulation tank and then back to the supply tank, with the liquid circulating in this manner; also see Kido at Fig. 12, teaching the circular pathway through which the ink flows), wherein
• the ink composition contains resin particles (see Kido at para. 0127, teaching the ink as being obtained by mixing a resin emulsion with materials such as a colorant and an organic solvent, where the resin emulsion is obtained by dispersing resin particles in water; also see Kido at Abstract, teaching the ink as containing acryl-silicone resin particles) and
• an amino alcohol having a normal boiling point of 320 °C or less (see Kido at para. 0165, teaching that other components, including a pH regulator, can be added to the ink; see Kido at para. 0199, teaching an example pH regulator as diethanolamine; also see Kido at para. 0152, teaching monoethanolamine and diethanolamine as possible organic solvents that can be included in the ink; diethanolamine and monoethanolamine each having boiling points of 217 °C and 170 °C, respectively, as evidenced by applicant’s specification in para. 0073. These boiling points fall completely within the claimed range) and
	• optionally a pigment as a coloring material (see Kido at para. 0166, teaching pigments as a colorant).
	While Kido teaches the ink composition outlined above, Kido fails to explicitly teach this ink composition containing resin particles made of a resin having an acid value of 10 mg KOH/g or less. However, Kido does teach that the resin particles can be self-emulsifying resin particles containing an anionic group in a molecular structure in terms of improving the printed matter in intensity (see Kido at para. 0130), and that an acid value of the anionic groups of these resin particles is preferably 5 mg KOH/mg or more and 50 mg KOH/mg or less in terms of dispersibility in water, rubfastness, and chemical resistance (see Kido at para. 0131). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to set the acid value of the anionic groups of these resin particles to be between 5 mg KOH/mg or more and 50 mg KOH/mg or less in order to optimize the resin’s dispersibility in water, rubfastness, and chemical resistance. This acid value range overlaps the range claimed in claim 1, establishing a prima facie case of obviousness. See MPEP § 2144.05.
Furthermore, since Kido teaches that the acid value of the anionic groups of the resin particles impacts the resin’s dispersibility in water, rubfastness, and chemical resistance (see Kido at para. 0131), the acid value of the anionic groups of the resin particles would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. Accordingly, one of ordinary skill in the art at the time the invention was made would have adjusted, by routine experimentation, the acid value of the of anionic groups of the resin particles to fall within the claimed range in order to optimize the resin’s dispersibility in water, rubfastness, and chemical resistance. See MPEP § 2144.05.	
	Moreover, while Kido teaches the ink composition outlined above, Kido fails to explicitly teach an ink composition wherein the resin particles and the pigment, in total, account for 17% or less of the total mass of the ink composition. However, Kido does teach that the ink includes acrylic-silicone resin particles (see Kido at Abstract), and preferably other resin particles as well (see Kido at para. 0047, teaching the ink as preferably including other resin particles in order to improve other properties). Kido further teaches that the amount of the acrylic silicone particles is 0.8 to 2.5% by mass relative to the total amount of the ink (see Kido at para. 0061), and that the amount of the other resin particles is preferably 4 to 8% by mass relative to the total amount of the ink (see Kido at para. 0150). Based on these ranges, the total amount of the resin particles in the ink of Kido is 4.8 to 10.5% by mass (4 + 0.8 = 4.8; 8 + 2.5 = 10.5). Furthermore, Kido teaches that the amount of pigment is preferably 0.1% to 10% by mass relative to the total amount of the ink in order to improve image density, fixability, and discharge stability (see Kido at para. 0190). Based on these disclosed ranges, the combined content of the resin particles and the pigment in the ink of Kido ranges from 4.9 to 20.5% by mass (4.8 + 0.1 = 4.9; 10.5 + 10 = 20.5), which overlaps the claimed range, establishing a prima facie case of obviousness. See MPEP § 2144.05.	

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kido, as applied to claims 1 and 8 above, and further in view of Yano (US20160312053A1) (hereinafter referred to as “Yano”).
Regarding claim 9, while Kido teaches the printing method according to claim 1 outlined above, Kido fails to explicitly teach the aqueous ink composition as including a deep color ink composition and one of a clear ink composition and a pale color ink composition.
Yano teaches an inkjet recording method (see Yano at Title) as well as an ink composition containing water and a resin (see Yano at para. 0062). Yano further teaches that the ink composition may be a combination of a color ink composition and a clear ink composition, and that this combination improves the wet abrasion resistance of a colored image (see Yano at para. 0063). Yano further teaches that the clear ink has a content of a coloring material of 0.1% by mass or less (see Yano at para. 0065). Yano further teaches that the color ink composition can be black inks (see Yano at para. 0099), yellow inks (see Yano at para. 0101), magenta inks (see Yano at para. 0102), cyan inks (see Yano at para. 0102), and more. All of these colored inks can be considered to be “deep” color ink compositions (see Claim Interpretation Section above and applicant’s specification, para. 00109). 
Yano is considered to be analogous to the claimed invention because Yano is related to inkjet printing methods and aqueous ink compositions (see Yano at Abstract and para. 0062). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to set the aqueous ink of Kido to be a combination of a deep color ink composition and a clear ink composition, in order to improve the wet abrasion resistance of a colored image.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E Barzach whose telephone number is (571)272-8735. The examiner can normally be reached Monday - Friday; 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY EUGENE BARZACH/Examiner, Art Unit 1731                                                                                                                                                                                                        
/BRYAN D. RIPA/Supervisory Patent Examiner, Art Unit 1731